Citation Nr: 0031162	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  98-11 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than September 
21, 1972, for the grant of service connection for left knee 
disability.  

2.  Entitlement to an effective date earlier than September 
21, 1972, for the grant of service connection for 
hemorrhoids.  

3.  Entitlement to an effective date earlier than September 
18, 1987, for a 10 percent rating for hemorrhoids.  

4.  Entitlement to service connection for right knee 
disability.  


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
veteran testified before a Hearing Officer at the RO in May 
1999.  

This decision addresses the claims for effective dates 
earlier than September 21, 1972, for the grant of service 
connection for left knee disability and hemorrhoids.  The 
issues of entitlement to an effective date earlier than 
September 18, 1987, for a 10 percent rating for hemorrhoids 
and entitlement to service connection for right knee 
disability will be addressed in the remand that follows this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal concerning service 
connection effective dates has been obtained.  

2.  The veteran filed a claim for service connection for left 
knee disability and hemorrhoids in February 1954; in March 
1954, he failed to report for a scheduled VA examination.

3.  The RO disallowed the claim, and in a March 25, 1954, 
letter informed the veteran of action required of him to 
proceed with the claim; the veteran did not respond.  

4.  The veteran filed a VA Form 21-526, Veteran's Application 
for Compensation or Pension, on September 21, 1972; a VA 
examination in December 1972 showed left knee disability and 
hemorrhoids.  

5.  The RO's rating decision of June 1973 granting service 
connection for compensation purposes for left knee disability 
and hemorrhoids effective September 21, 1972, was supported 
by evidence then of record. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
21, 1972, for service connection for left knee disability for 
compensation purposes have not been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000).  

2.  The criteria for an effective date earlier than September 
21, 1972, for service connection for hemorrhoids for 
compensation purposes have not been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.105(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed VA Form 8-526, Veteran's Application for 
Compensation or Pension, in February 1954, shortly after 
discharge from active service.  The claimed disabilities 
included hemorrhoids and left knee disability.  On the form, 
the veteran provided his address.  In early March 1954, 
notice of a VA examination scheduled for March 12, 1954, was 
sent to the veteran at the address provided on his February 
1954 claim.  

On March 9, 1954, the RO received notice from the medical 
service of a new address for the veteran.  

The veteran did not report for the scheduled VA examination.  
In a letter dated March 25, 1954, and addressed to the 
veteran at the new address, the RO noted that the veteran had 
not reported for the scheduled examination and informed him 
that based on his failure to cooperate, his claim had been 
disallowed and could be reopened by his statement of 
willingness to report for another examination, if scheduled.  
The veteran did not respond.  

There is no evidence that the RO's March 25, 1954, notice 
letter was returned to VA as undeliverable.  

In a rating decision dated in April 1954, the RO granted 
service connection for left knee disability and hemorrhoids 
for purposes of VA outpatient treatment.  

A VA Form 10-2593, Record of Hospitalization, shows that the 
veteran was discharged from a VA research hospital in early 
October 1959 after approximately two weeks hospitalization.  
The diagnoses were tension type headaches, gastritis and 
chronic prostatitis.  In response to an October 1959 request 
from the VA hospital for assignment of a VA claim number in 
conjunction with a claim for emergent hospitalization, the 
RO, also in October 1959, completed an extract from the 
claims folder and remarked that a claim had been disallowed 
for failure to prosecute.  

On September 21, 1972, the RO received VA Form 21-526, 
Veteran's Application for Compensation or Pension.  On that 
form the veteran stated his claim was for ruptured disc and 
that it began in July 1970.  The veteran underwent a VA 
examination in December 1972, and in a rating decision dated 
in January 1973, the RO denied entitlement to a permanent and 
total rating for pension purposes.  The veteran filed a VA 
Form 21-4138 in which he stated that he wished to file an 
appeal on the results of his non service-connected disability 
claim.  

In a rating decision dated in June 1973, the RO determined 
that there was clear and unmistakable error in the January 
1973 rating decision by failure to bring forward the left 
knee and hemorrhoid conditions for which service connection 
was established in the April 1954 rating decision.  In the 
June 1973 rating decision, the RO noted that the April 1954 
rating decision was done for outpatient treatment purposes 
only.  It further noted that the veteran had originally filed 
a VA Form 21-526 for service connection but failed to report 
for an examination and abandoned his claim.  The RO noted the 
veteran had filed a reopened claim on September 21, 1972, and 
under the provisions of 38 U.S.C. § 310 (subsequently 
renumbered to § 1110) granted service connection for 
compensation purposes for left knee disability with a 10 
percent rating and granted service connection for 
compensation purposes for hemorrhoids with a noncompensable 
rating, both effective from September 21, 1972, the date of 
receipt from the veteran of his reopened claim, i.e., his VA 
Form 21-526.  VA Form 20-822, Control Document and Award 
Letter, stamped verified in July 1973, indicates that the 
veteran was notified of this action and was furnished VA Form 
21-6782, which included the veteran's appellate rights.  He 
did not appeal the effective date of the grant of service 
connection for compensation purposes.  

Analysis

Generally, a rating decision of an RO is final unless a 
timely notice of disagreement is filed, and the determination 
is not subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in 38 C.F.R. § 3.105.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).  Moreover, the error must be one 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

The veteran contends that he should be awarded an effective 
date earlier than September 21, 1972, for service connection 
for left knee disability and hemorrhoids.  As was outlined 
above, the September 21, 1972, effective date was assigned in 
a June 1973 rating decision.  The veteran did not express 
disagreement with the effective date for service connection 
for left knee disability and hemorrhoids within a year of 
notice of the award, and the decision became final under 
38 U.S.C.A. § 4005 (renumbered to 38 U.S.C.A. § 7105).  

After careful review of the evidence, the Board concludes 
that the RO's determination in the June 1973 rating decision 
that the veteran had abandoned his original claim for VA 
disability compensation was correct.  The evidence of record 
in June 1973 showed that the veteran did not report for the 
scheduled VA examination in March 1954 and did not respond to 
the letter notifying him that his claim was being disallowed.  
In that letter, the RO explained that he could reopen his 
claim by furnishing a statement indicating his willingness to 
report for another examination, if scheduled.  

The veteran argues that with respect to his original claim he 
did not receive notice of the examination scheduled for March 
1954 because it was not sent to his correct address.  He 
further asserts that although the claims file includes a copy 
of the March 25, 1954, notice letter from the RO concerning 
disallowance of the claim and it includes his correct 
address, he nonetheless did not receive that letter.  

The record shows that the authorization to report for the 
scheduled VA examination was sent to the address provided by 
the veteran on his February 1954 application for 
compensation.  The evidence shows that as of March 9, 1954, 
the RO had notice of a new address for the veteran.  There is 
no indication that VA attempted to contact the veteran at the 
new address between March 9 and the March 12 scheduled 
examination date.  The record does, however, include a copy 
of the March 25, 1954, letter in which the RO notified the 
veteran that because of his failure to cooperate, his claim 
had been disallowed.  It also informed him that he could 
reopen his claim by furnishing a statement indicating his 
willingness to report for another examination, if scheduled.  
Thus, even if notification of the scheduled examination was 
not sent to the correct address, any such error was not 
prejudicial to the veteran in light of the March 25, 1954, 
letter, which was addressed to his new address and informed 
the veteran of the specific action he could take to proceed 
with his claim.  See Jones v. West, 12 Vet. App. 98 (1999).  

Although the veteran now contends that he did not receive the 
March 25, 1954, letter, the Board points out that at the time 
of the June 1973 rating decision, as now, the record 
indicates that the letter was sent to the veteran's latest 
address of record, that it was not returned as undeliverable, 
and that neither before or since June 1973 has the veteran 
provided any evidence to show that he did not receive the 
letter.  There is no indication that at the time of the June 
1973 rating decision there was evidence of record to rebut 
the presumption of regularity of mailing of the March 25, 
1954, letter.  Further, the Board notes that the veteran's 
address as of March 25, 1954, is the address that appeared on 
the veteran's separation examination report and his DD 214, 
both dated in January 1954, as well as on a declaration of 
marital status received from the veteran in October 1955.  
Thus, even now, with consideration of the veteran's 
assertions of nonreceipt of the March 25, 1954, letter, those 
assertions are not sufficient to rebut the presumption of 
regularity with respect to mailing.  See Schoolman v. West, 
12 Vet. App. 307 (1999).  

In the June 1973 rating decision, the RO concluded that the 
veteran abandoned the claim he filed in February 1954.  
Review of the evidence of record in June 1973 shows that the 
veteran did not respond within a year of the March 25, 1954, 
letter.  Under the regulations in effect both at the time of 
the initial claim in 1954 and at the time of the June 1973 
rating decision, the original claim was considered abandoned.  

In this regard, 38 C.F.R. § 3.28, as in effect at the time of 
the veteran's initial claim, provided that in an original 
claim in which no response has been made within one year 
after the request for evidence or order for physical 
examination by VA, the claimant's failure or disregard will 
constitute abandonment of the claim and sufficient grounds 
for rejection.  After the expiration of one year, further 
action may not be taken unless a new application is received.  
Should the claim be finally established, pension or 
compensation shall commence from the date of filing the new 
application.  38 C.F.R. § 3.28 (1953).  Further, this is 
similar to the regulation in effect as to abandoned claims at 
the time of the June 1973 rating decision.  At that time, the 
applicable regulation stated that where evidence requested in 
connection with an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned and further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence 
not earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158 (1972).  

In this case, the veteran filed his new application for VA 
compensation or pension, VA Form 21-526, on September 21, 
1972.  The veteran underwent a VA examination in December 
1972 showing the presence of his left knee disability and 
hemorrhoids.  In its June 1973 rating decision, the RO 
granted service connection for left knee disability and 
hemorrhoids for compensation purposes with an effective date 
of September 21, 1972, the date of receipt of the new 
application, which is the earliest effective date allowable 
under either 38 C.F.R. § 3.28 (1953) or 38 C.F.R. § 3.158 
(1972).  The Board notes that the assignment of September 21, 
1972, effective date is consistent with 38 C.F.R. § 3.400 
(1972) concerning effective dates, which provides that with 
respect to reopened claims, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(r) (1972).  

The Board notes that the veteran has also stated that he 
filed a claim for VA benefits when he was hospitalized at a 
VA research hospital in 1959, and in effect has argued that 
this represented a new claim for service connection for left 
knee disability and hemorrhoids.  The Board acknowledges that 
at the time of the June 1973 rating action the claims file 
included an October 1959 request from a VA research hospital 
for assignment of a claim number in conjunction with a claim 
for emergent hospitalization.  However, neither that request, 
nor the record of hospitalization also of record, indicated 
treatment or evaluation of either hemorrhoids or left knee 
disability.  Further, neither document indicates that the 
veteran was attempting to file a claim for VA compensation at 
that time.  

In view of the foregoing, the Board finds that the RO's 
decision of June 1973 as to the effective date for service 
connection for left knee disability and hemorrhoids for 
compensation purposes was supported by the evidence then of 
record, and there is no showing that the applicable statutory 
and regulatory provisions existing at that time were ignored 
or incorrectly applied.  There is, therefore, no basis for 
the assignment of an effective date earlier than September 
21, 1972, for service connection for compensation purposes 
for left knee disability or hemorrhoids, and the claims must 
be denied.  


ORDER

Entitlement to an effective date earlier than September 21, 
1972, for service connection for compensation purposes for 
left knee disability is denied.  

Entitlement to an effective date earlier than September 21, 
1972, for service connection for compensation purposes for 
hemorrhoids is denied.  


REMAND

In a decision dated in July 1996, the Board granted an 
increased rating, to 10 percent, for the veteran's service-
connected hemorrhoids.  The RO implemented that decision in a 
March 1997 rating decision, and assigned September 18, 1987, 
as the effective date for the 10 percent rating.  The veteran 
disagreed with the effective date, and that issue is now 
before the Board.  The record shows that the veteran filed 
his claim for an increased rating for his hemorrhoids on 
September 18, 1987.  The Board notes that on the same date 
the veteran filed a VA 21-527 on which he stated that in the 
past 12 months he had been under a doctor's care for 
hemorrhoids at the West Side VA hospital in Chicago, 
Illinois.  There is no indication that VA has attempted to 
obtain those VA treatment records, and as they could be 
relevant to the proper effective date for the increased 
rating, they should be reviewed.  

The remaining issue on appeal is entitlement to service 
connection for right knee disability.  The veteran has 
variously contended that his right knee disability is due to 
injury in service and that his right knee disability is 
secondary to his service-connected left knee disability.  The 
RO has denied the claim for service connection for right knee 
disability as not well grounded.  During the pendency of the 
veteran's appeal but after the case was forwarded to the 
Board, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) became effective.  This 
liberalizing law is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  Further, it provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The new law also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

The veteran has noted repeatedly that service medical records 
in his claims files are incomplete.  In this regard, the 
Board notes that at various times the veteran has submitted 
photocopies of service medical records, including photocopies 
of service medical records not otherwise in the claims file.  
For example, he has submitted a narrative summary concerning 
3 days of hospitalization in the infirmary, USMCAS, Miami, 
Florida, from January 13 to January 16, 1953, a clinical 
record showing he was transferred from the infirmary to USNH, 
Key West, Florida, in late September 1953 and a chronological 
record concerning hospitalization at USNH, Key West, Florida, 
from September to October 1953.  In view of the foregoing, 
additional efforts should be made to obtain complete service 
medical records for the veteran, including clinical records 
during his hospitalization at the Key West Naval Hospital in 
1953.  

The veteran should be advised to submit any additional 
evidence he may have supporting his claim of entitlement to 
an earlier effective date for a 10 percent rating for his 
hemorrhoids or supporting his claim for service connection 
for his right knee disability.  

Accordingly, these claims are REMANDED to the RO for the 
following actions:  

1.  The RO should attempt to obtain and 
associate with the claims files the 
veteran's complete service medical 
records, to include, but not be limited 
to, clinical records for his 
hospitalization at the U.S. Naval 
Hospital, Key West, Florida, from 
September 29, 1953, to October 22, 1953.  
The RO should document its actions in 
this regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain the veteran's complete 
service medical records, it should so 
inform the veteran.  The RO should also 
request the veteran to provide copies of 
any additional service medical records 
that he may have.  

3.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA or non-VA, who have treated him or 
evaluated him for any right knee 
disability at any time since service.  
With any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims files all 
identified medical records that have not 
been obtained previously.  In any event, 
the RO should attempt to obtain and 
associate with the claims files all 
outpatient records and any hospital 
summaries for the veteran from the VA 
West Side Medical Center in Chicago, 
Illinois, for the period from January 
1986 through December 1987.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
that the veteran submit copies of the 
outstanding records.  

5.  The RO should also request that the 
veteran submit evidence, either lay 
statements or medical evidence, that he 
believes will support his claims.  

6.  Thereafter, the RO should review the 
claims files and ensure that all 
requested actions have been conducted and 
completed in full.  Then, the RO should 
undertake any further actions necessary 
to comply with the notification and duty 
to assist requirements of the Veterans 
Claims Assistance Act of 2000, to 
include, if appropriate, obtaining a VA 
examination by an orthopedist to 
determine whether any current right knee 
disability is etiologically related to 
service and/or whether any current right 
knee disability was caused or chronically 
worsened by the veteran's service-
connected left knee disability.  

7.  Then, with consideration of 38 C.F.R. 
§ 3.400(o)(2), the RO should readjudicate 
the veteran's claim of entitlement to an 
effective date earlier than September 18, 
1997, for a 10 percent rating for 
hemorrhoids, and the RO should also 
readjudicate the veteran's claim of 
entitlement to service connection for 
right knee disability.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case for all issues in appellate status and 
afford the veteran an appropriate opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	SHANE A. DURKIN
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


